             Case 6:18-bk-06437-KSJ           Doc 43     Filed 01/10/19      Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 IN RE:                                                            CASE NO.: 6:18-bk-06437-KSJ
                                                                                   CHAPTER 7
 James S. Pendergraft, IV,
   Debtor.
 ____________________________________/

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 10, 2019, I electronically served a true and correct copy
of Order Granting Motion For Relief From Stay by Nationstar Mortgage LLC , Document No. 35, with
the Clerk of Court by using the CM/ECF system. I also certify that the foregoing was served on this day
by either United States Mail or electronic mail through the CM/ECF system to the parties listed below:

ATTORNEYS JUSTIN CLARK & ASSOCIATE, PLLC
500 WINDERLEY PLACE SUITE 100
MAITLAND , FL 32751

JAMES S. PENDERGRAFT, IV
609 VIRGINIA DRIVE
ORLANDO, FL 32803

ARVIND MAHENDRU
CHAPTER 7 TRUSTEE
5703 RED BUG LAKE ROAD SUITE 284
WINTER SPRINGS, FL 32708

UNITED STATES TRUSTEE - ORL7/13
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801
                                                ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                                Attorney for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909
                                                By: /s/ Christopher P. Salamone
                                                Christopher P. Salamone, Esquire
                                                Florida Bar Number 75951
                                                Email: csalamone@rasflaw.com


                                                                                    6:18-bk-06437-KSJ
                                                                                PENDERGRAFT, JAMES
                                                                                                 COS
                                                                                                Page 1
